808 So. 2d 286 (2002)
Robert MCKEEVER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-3337.
District Court of Appeal of Florida, First District.
March 6, 2002.
Appellant, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, for Appellee.
*287 PER CURIAM.
The appellant challenges the trial court's summary denial of his motion to correct illegal sentence, in which he claims to be entitled to resentencing pursuant to Heggs v. State, 759 So. 2d 620 (Fla.2000). The appellant raised this exact issue in an earlier rule 3.850 motion for postconviction relief, the summary denial of which this Court per curiam affirmed. See McKeever v. State, 795 So. 2d 63 (table)(Fla. 1st DCA 2001). Because the appeal of the earlier 3.850 motion was pending before this Court when the trial court ruled on this identical issue, the trial court was without jurisdiction. See Bates v. State, 704 So. 2d 562, 563 (Fla. 1st DCA 1997). We accordingly reverse the trial court's summary denial of the appellant's motion and remand for the trial court to dismiss the appellant's motion. See Williams v. State, 795 So. 2d 975, 976 (Fla. 1st DCA 2001).
REVERSED AND REMANDED.
BOOTH, BROWNING and POLSTON, JJ., concur.